         Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 1 of 14
                                                                 ,. rr=========i
                                                                       USDCS_DNY
                                                                       DOCUMENT
UNITED STA TES DISTRICT COURT                                      ~   BLBCTR.ONICALLY ~
                                                                       DOC#: _____-+-_..,__,
SOUTHERN DISTRICT OF NEW YORK
                                                  X                    DATE Fll.,ED: 3 / '-I I 2. 1
- - - - - - - - - - -- - - - -- -
UNITED STATES OF AMERICA,

       -against-                                                       19 CR 496-01 (CM)

CALVIN HUDSON,

                      Defendant.
_ _ _ _ _ _ _ _ _ __ __ _ __ __                   x.




 DECISION AND ORDER ON DEFENDANT'S MOTION TO SEVER CERTAIN COUNTS
                 AND GOVERNMENT'S MOTIONS IN LIM/NE

McMahon, C.J.:

        Calvin Hudson stands charged in an eleven-count indictment with various crimes: six

 relate to an alleged drug-dealing conspiracy, and five relate to an alleged loan-sharking scheme.

 Hudson has filed a motion asking the Court to sever the trial of the drug counts from the trial of

 the extortion counts. He claims that the drug and extortion counts deal with entirely distinct

 courses of conduct, and that trying them together would work a substantial prejudice against

 him, and violate his right to a fair trial. The Government opposes the motion, arguing that the

 offenses are properly joined because they have a sufficient logical connection to each other, and

 because the Government's evidence on the drug counts and the extortion counts overlap.

        The parties have also filed motions in limine asking the Court to issue pretrial rulings on

 various evidentiary matters.

        Background

        According to the Government, it intends to establish at trial- through witness testimony,

 wiretap recordings, audio and video recordings, phone records, text communications, physical

 evidence, and documents- that Hudson was a narcotics supplier in the East Harlem
         Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 2 of 14




 neighborhood of Manhattan, who also provided extortionate loans and used threats of violence

 to extract payments from multiple victims. The Government's theory at trial will be that Hudson

 had ready access to large amounts of cash to lend at extortionate rates because of his thriving

 drug business, which involved the sale of large quantities of cocaine, crack cocaine, and heroin.

 As a result, on multiple occasions, Hudson easily provided tens of thousands of dollars in cash

 to both Victim-1 and Victim-2. The Government says that some of the evidence proving Counts

 One through Six (the "Drug Counts") and the evidence proving Counts Seven through Eleven

 (the "Extortion Counts") will come from the same witnesses. Government Memo at 2.

       Hudson's Severance Motion

       Hudson claims that " unless the Superseding Indictment is bifurcated as requested, Mr.

Hudson would be prejudiced in numerous ways." Id. at 2. Hudson claims he would very much

like to testify in his own defense on the extortion counts, but would not be able to at a joint trial

without having to offer self-incriminating testimony on the drug counts-as to which he intends

to stand on the presumption of innocence and not testify. Id. Hudson claims that this "improper

joinder" of counts would force him to waive his constitutional right to testify on the extortion

counts. Id. Hudson also claims that evidence that he allegedly carried a firearm during the drug

conspiracy would negatively infect the j ury's consideration of whether he made threats of

violence- some of which are alleged to have involved guns-in the extortion/loan-sharking half

of the case. And he claims that "There is a substantial risk that a jury, confronted with this cobbled-

together set of disparate allegations, would conclude based on the sheer number of different

offenses charged that Mr. Hudson was likely guilty of some or all of the counts, and thus convict

him without properly giving individualized attention to whether the Government has met its

evidentiary burden as to any or all of the eleven counts when analyzed separately." Id.



                                                  2
        Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 3 of 14




      Hudson argues that the principal "inference" the Government is relying on to link the

disparate charges- that defendant used the money from his illegal narcotics business to engage

in the loan sharking scheme-"is as fatally prejudicial as it is offensive and unsupported."

Defendant' s Reply at 2-3. Indignant that the Government would suggest that the only way he

could possess large sums of money is from drug dealing, Hudson insists that "he built a

legitimate, profitable construction business in his community, and that he operated aspects of it

frequently in cash." Id. Obviously, Hudson would not want the jury to infer that he had no

source of income other than dealing in drugs, and since the Government admits that it cannot

actually trace the money used for the " loans" to any particular drug deal or even to the drug

business generally, the importance of getting information about Hudson's other business

activities before the jury is patent.

      But defendant also argues that the alleged linkage between funds reaped from the alleged

drug conduct and funds used for his alleged extortion is irrelevant. He cites United States v.

Castellano , 416 F. Supp. 125 (E.D.N.Y. 1975) for the proposition that "neither Section 892 nor

Section I 955 is concerned with the source of the money used for the purpose of either [illegal]

gambling or loan sharking[.]" Castellano , 416 F. Supp. at 130- 3 1. Since the source of money

tending to prove used to extend credit to Victims 1 and 2 is not an element of the offense, Hudson

argues that evidence tending to prove such matters is irrelevant and inadmissible, and so cannot

provide the nexus for joining otherwise "unrelated" charges.

      At bottom, Hudson asks the Court to sever because "his right to a fair trial would be

confounded by these eleven counts being tried together, as he would be unable to testify as to

the non-drug counts, while remaining silent as to the drug counts."

      At a conference held in court on September 23, 2021, the court permitted defendant to



                                               3
        Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 4 of 14




make an ex parre and in camera proffer of what his testimony would be at a separate trial on the

loan sharking counts, and why he would be precluded from telling that story at a joint trial. I

am divulging nothing from that ex parte proceeding by saying Hudson believes he has an

innocent explanation that would exonerate him on the extortion charges, but that same

explanation would hurt his case against the drug charges, if he were subject to cross examination

on those drug charges.

              The Law Regarding Joinder and requested Severance

        Federal Rule of Criminal Procedure 8(a) provides that two or more offenses against a

single defendant may be joined in a single indictment

               if the offenses charged ... are of the same or similar character, or
               are based on the same act or transaction, or are connected with or
               constitute parts of a common scheme or plan.

Fed. R. Crim. P. 8(a); see United States v. Turojf, 853 F.2d I 037, I 042 (2d Cir. 1988)). "Each

of these tests for when offenses may be tried together reflects a policy determination that gains

in trial efficiency outweigh the recognized prejudice that accrues to the accused." Id. (citing

United States v. Werner, 620 F.2d 922, 929 (2d Cir. I 980)). "The propriety of joinder under

Rule 8(a) is a question of law." United States v. Ajlouny , 629 F.2d 830, 842 (2d Cir. 1980).

       Rule 8(a) does not require "too precise an identity between the character of the offenses. "

Werner, 620 F.2d at 926. Indeed, for purposes of Rule 8(a), '" [s]imilar' charges include those

that are ' somewhat alike,' or those ' having a general likeness' to each other." United States v.

Rivera, 546 F.3d 245,253 (2d Cir. 2008) (quoting Werner, 620 F.2d at 926). ). Under this " liberal

standard for joinder," United States v. McGrath, 558 F.2d 1102, 1106 (2d Cir. 1977), multiple

distinct counts "warrant joinder in a single trial" when they have "sufficient logical connection"

to one another, United States v. Ruiz, 894 F.2d 50 I , 505 (2d Cir. 1990), where "the same



                                               4
        Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 5 of 14




evidence may be used to prove each count," United States v. Blakney, 941 F .2d 114, 116 (2d Cir.

1991 ), or where the evidence proving the counts is " interconnected and overlapping," United

States v. Amato, 15 F.3d 230, 236 (2d Cir. 1994). "For purposes of analysis under Rule 8(a),"

however, "no one characteristic is always sufficient to establish similarity of offenses, and each

case depends largely on its own facts." Blakney, 941 F.2d at 116 (internal quotations and

citations omitted).

       Federal Rule of Criminal Procedure 14 provides that, even where joinder is otherwise

proper under Rule 8, the Court may grant a severance " [i]f the joinder of offenses ... in an

indictment, an information, or a consolidation for trial appears to prejudice a defendant or the

government .. . ." Fed. R. Crim. P. 14. In order to succeed on a severance motion under Rule

14, however, " 'the defendant must show not simply some prejudice but substantial prejudice."'

United States v. Sampson, 385 F.3d 183 , 190 (2d Cir. 2004) (quoting Werner, 620 F.2d at 928)

(emphasis in original). Under this standard, "defendants are not entitled to severance merely

because they may have a better chance of acquittal in separate trials." Zafiro v. United States,

506 U.S. 534, 540 (1993). This high threshold for severance reflects the "well-recognized"

principle "that joint trials serve the public interest in economy, convenience, and the prompt

trial of the accused." Turoff, 853 F.2d at 1039. In fact, " ri]t would impair both the efficiency and

the fairness of the criminal justice system to require . . . that prosecutors bring separate

proceedings, presenting the same evidence again and again, requiring victims and witnesses to

repeat the inconvenience (and sometimes trauma) of testifying .. . ." Richardson v. Marsh, 481

U.S. 200, 210 (1987). Consistent with this understanding, the Second Circuit has stated that

"[t]he principles that guide the district court's consideration of a motion for severance usually

counsel denial" of a motion on prejudice grounds. United States v. Rosa, 11 F.3d 315, 341 (2d



                                                 5
        Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 6 of 14




Cir. 1993).

        A defendant seeking severance shoulders a "heavy burden of showing that joinder will

result in ' substantial prejudice."' Amato, 15 F.3d at 237 (quoting Turoff, 853 F.2d at 1043). Even

in those rare instances where a defendant establishes a "high" risk of prejudice, " less drastic

measures, such as limiting instructions, often will suffice to cure any risk of prejudice." Zafiro,

506 U.S. at 539 (citing Richardson, 481 U .S. at 2 11); see United States v. Rittweger, 524 F.3d

171 , 179 (2d Cir. 2008) (same). The Second Circuit has recognized that any prejudice ofjoinder

··is largely absent in situations where evidence of separate crimes would be admissible anyway."

United States v. Halper, 590 F.2d 422, 431 (2d Cir. 1978). Indeed, "[u)nfair prejudice does not

result if evidence admissible to prove each charge is also admissible to prove the other charge:·

United States v. Peoples, 748 F.2d 934, 936 (2d Cir. 1984).

        When a defendant claims that joinder is prejudicial because he wishes to testify on some

but not all of the counts in an indictment, the defendant must " make[] a convincing showing that

he has both important testimony to give concerning one count and strong need to refrain from

testifying on the other." Sampson, 385 F.3d at 191 (quoting Werner, 620 F.2d at 930). To

establish that this type of prejudice warrants severance, " [i]t is settled that a mere unexplicated

assertion of this sort is not enough." Werner, 620 F.2d at 930. Rather, "a particularized showing

must be made concerning the testimony the defendant wishes to give and his reasons for

remaining silent on the joined counts," which allows the Court to "make an independent

evaluation of whether the defendant will be prejudiced to an extent that outweighs the interest

favoringjoinder. " Id. (quoting United States v. Jamar, 56 l F.2d 11 03, I 108 n. 9 (4th Cir. 1977)).

"In making such a showing, it is essential that the defendant present enough information-

regarding the nature of the testimony he wishes to give on one count and his reasons for not



                                                 6
        Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 7 of 14




wishing to testify on the other-    to satisfy the court that the claim of prejudice is genuine," and

to allow the court to then weigh that prejudice against the efficiencies of joinder. Sampson, 385

F.3d at 191 (quoting Baker v. United States, 401 F.2d 958, 977 (D.C. Cir. 1968)). Consistent

with this instruction, District Courts within this Circuit have denied severance where a defendant

provides an insufficiently detailed explanation of the testimony he intends to offer regarding

certain counts. See, e.g., United States Krug, 198 F. Supp. 3d 235 (W.D.N. Y. 2016) (denying

severance motion where "the defendant explains ' his reasons for not wishing to testify on' some

counts," but "does not, as he must, provide information ' regarding the nature of the testimony'

he intends to provide" (quoting Sampson, 3 85 F.3d at 191 )); United States v. Ezeobi, 10 Cr. 669

(DLC), 2011 WL 3625662, at *4 (S.D.N .Y. Aug. 17, 20 11 ) (denying severance motion where

defendant " does not explain in any detail what testimony he would give if he took the stand").

              All Counts in the lndiclment are Properly Joined Under Rule 8

        The counts contained in the Indictment satisfy the j oiner requirements of Rule 8(a).

There is "sufficient logical connection" between the Drug Counts and the Extortion Counts to

support their joinder, because the Government intends to argue that Hudson used proceeds from

his illegal narcotics business to make the extortionate loans made to Victim-I and Victim-2, and

that the guns Hudson carried on his person to protect himself in connection with his drug

business, were the guns that instilled fear in his extortion victims. See Ruiz, 894 F.2d at 505

(multiple distinct counts "warrant joinder in a single trial" when they have "sufficient logical

connection" to one another). The Government's theory of the case is sufficient to link the two

sets of charges.

        Hudson 's legal argument that evidence about the "source of the funds" used to extend

extortionate credit is irrelevant, inadmissible at trial, and therefore not a proper basis for joinder



                                                 7
         Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 8 of 14




is simply wrong. "Evidence is relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence in determining

the action." Fed.R.Evid. § 401. One of the elements of the crime "extortionate extension of

credit" that the Government must prove beyond a reasonable doubt- and therefore "an issue of
                                                                                                                  1
consequence in determining the action"- is that the defendant extended credit to the victim.

That Hudson had access to large amounts of cash- whether from his lawful business, as he

contends, or from his illegal narcotics distribution business, as the Government argues-tends

to make it more probable that he made the loans. Absence proof that Hudson had the ability to

make the alleged extortionate loans, the jury might reject the Government' s allegations out of

hand, without even considering the Government's evidence about defendant's extortionate

conduct. So, while the source of funds used for the loans is not an element of the offense that

the Government must prove beyond a reasonable doubt, proving that Hudson had the ability to

make large cash loans as a result of his drug dealing is neither irrelevant or immaterial to the

Government's case in chief.

                Severance Not Warranted Under Rule 14

         Because the counts are capable of being j oined under Rule 8, the counts will not be

severed pursuant to Rule 14 unless Hudson meets his "heavy burden of showing that joinder

will result in 'substantial prejudice."' Amato, 15 F.3d at 237 (quoting Turoff, 853 F.2d at 1043).

Hudson claims he would suffer substantial prejudice if the drug counts are tried together with

the extortion counts, since he will effectively be deprived of his Fifth Amendment right to testify

in his defense on the extortion counts.



   Title 18, United States Code, Section 892 makes it a crime to make any extortionate extension of credit. "For you
   to find the defendant guilty, the government must prove each of the following beyond a reasonable doubt: First,
   that the defendant made, or conspired to make, an extortionate extension of credit; and Second, that the defendant
   did so knowingly. Pattern Jury Instructions for Federal Criminal Cases.

                                                        8
        Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 9 of 14




        The court has considered at length counsel's proffer under seal about the testimony that

Mr. Hudson would give concerning hi s legitimate business activities and his dealings with

alleged extortion Victims 1 and 2. I concede that the information that Mr. Hudson wishes to

convey to the jury, if believed by the trier of fact, would tend to negate the Government's theory

that Hudson's drug dealing was the source of funding for the money that he admittedly provided

(albeit under sharply disputed circumstances) to Victims 1 and 2. This might well affect the

verdict on the extortion charges.

        However, in its Sur Reply (requested by the Court after it allowed defendant to make his

ex parte proffer), the Government has set forth its most thorough proffer of its proposed

evidence. According to the Government, it would hope to have CW-I, Victim-I , and Victim-2

testify at a trial on the extortion counts, that:

               CW-1 has known Hudson for almost all ofCW-1 ' s life. CW-I began selling
               narcotics for Hudson in approximately 1986 or 1987. During this period,
               Hudson bought multiple kilograms of powder cocaine at a time, which was
               then cooked into crack cocaine. CW-1 bagged crack cocaine for Hudson at
               an apartment in the vicinity of I 05th or I 06th Street in Manhattan, and sold
               dime bags of that crack cocaine for Hudson. CW- I is expected to further
               testify that during the 1990s and 2000s, Hudson and CW-1 were arrested
               and convicted on unrelated charges, spent time in prison, and lost touch.
               After CW- I was released from prison, around 2012 , CW-1 contacted
               Hudson and asked Hudson for work. From then until approximately
               February 2018, CW-I assisted Hudson with Hudson's narcotics business,
               picking up, delivering, and selling narcotics, and picking up and delivering
               large quantities of cash. In some instances, as CW-1 is expected to testify,
               Hudson personally cooked or directed others to cook some of Hudson' s
               cocaine into crack cocaine. The testimony from CW- I will further establish
               that Hudson protected his drug business with guns, carrying guns on his
               person and supplying at least one gun to CW-I, who at the time was one of
               Hudson' s subordinate drug dealers.

               The Government expects CW-1 to further explain that due to CW- 1's
               longstanding relationship with Hudson, primarily as someone who worked
               for Hudson's drug trafficking business, Hudson not only felt comfortable
               engaging in drug dealing with CW- 1, but also in trusting CW-1 with
               information about his other criminal activities and involving CW-I in those


                                                    9
         Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 10 of 14




                 activities, including Hudson's loansharking and extortion scheme of
                 Victim- I .

                 Victim-I is expected to testify that during 2017 and 2018, Hudson loaned a
                 total of approximately $400,000 in cash to Victim- I, a subcontractor, who
                 needed the funds to pay Victim-1 's employees. In return, Hudson demanded
                 huge interest payments (e.g., $50,000 interest on a $ I 00,000 loan) and
                 additional substantial late fees (e.g., $1 ,000 per day). When Victim-I fell
                 behind on Victim- 1' s payments, Hudson and his co-conspirator, Charles
                 Kenyatta--<luring phone calls, via text messages, and at in person
                 meetings-physically assaulted and threatened to kill or harm Victim- I if
                 Victim-I did not make the payments they demanded. Victim-I is expected
                 to testify that at some point Victim- I also met CW- I, who would occasionally
                 pass messages regarding the loans between Victim-I and Hudson.
                 Additionally, at least one of Victim- I 's conversations with Hudson
                 regarding the loans took place during a three-way call involving Hudson,
                 Victim-I , and CW-I. Ultimately, out of fear for Victim-I and Victim-1 's
                 family, Victim-I cashed multiple fake checks in order to give Hudson the
                 cash he demanded.

                Corroborating Victim-1 's account, CW-I is expected to testify that Hudson
                told CW- I that Hudson had loaned a large amount of money to Victim- I
                and charged Victim- I a high interest rate. Hudson also told CW- I that
                Victim- I owed Hudson money from those loans. CW- I is further expected
                to testify that at some point CW-1 set up a three-way call among CW- I,
                Hudson, and Victim-I, during which CW-I heard Hudson discuss the
                money he had given to Victim-I and threaten Victim-I. A few days
                following that call, Hudson told CW-I that Victim-I had borrowed more
                money and again owed Hudson money. Hudson' s preexisting relationship
                with CW- I , involving years of illegal activity, crucially explains why
                Hudson would involve CW-I in his extortion scheme and why Hudson
                would trust CW- 1 to assist in an illegal scheme. Indeed, during the same time
                that Hudson apprised CW-1 of Hudson's extortion of Victim- I, Hudson was
                actively involved in selling drugs to CW-1, who was by then acting at the
                direction of law enforcement. 2

Government Sur Reply at 2-4.

        With regard to Victim-2, the Government says that Victim-2 would testify that:

                In 2018, Hudson gave Victim-2 tens of thousands of dollars in cash when
                Victim-2 was unable to make payroll. Victim-2 eventually repaid Hudson,
                with interest. In 2019, Hudson told Victim-2 that Hudson would pay
                Victim-2's vendor approximately $70,000, which Victim-2 owed. Victim-

2
    Unbeknownst to Hudson and Victim-I , at the time CW-I was passing messages to Victim-I from Hudson and
    during the three-way call, CW-I was working with and at the direction of law enforcement.

                                                    10
        Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 11 of 14




              2 thereafter paid Hudson approximately $40,000 to reimburse Hudson
              before learning that Hudson did not in fact pay the vendor and had no
              intention of paying the vendor. When Victim-2 confronted Hudson, Hudson
              demanded the remaining $30,000, threatening that he would kidnap and
              torture Victim-2 unless Victim-2 paid. Victim-2, who would testify that
              Victim- 2 had previously seen Hudson in possession of two different
              handguns, that Victim-2 had been told by Hudson that Hudson would "put
              two bullets" in Victim-2's head on prior occasions when the two disagreed,
              that Victim-2 had been told by Hudson that Hudson had spent 18 years in
              jail for murder, and that Victim-2 had witnessed Hudson lose his temper
              and threaten to harm others, paid Hudson the money.

              The Government further expects that Victim-2 would testify on direct
              concerning two discrete incidents that are relevant both to the drug case and
              the extortion case. First, in approximately November 2018, Hudson
              permitted Victim-2 to reside temporarily in an apartment that Hudson
              owned in the Bronx. When Victim-2 moved into the apartment, it was
              empty except for a stovetop pot, baking soda, and what appeared to Victim-
              2 to be a sifter. Victim-2 was not certain but believed that these items were
              drug paraphernalia. Second, during the same period, Victim-2 overheard a
              phone conversation during which Hudson discussed, in substance, that
              Hudson was about to receive a new delivery, which would need to be
              chopped up. Victim-2 believed Hudson's conversation was about drugs.

Government Sur Reply at 9- 10.

       The Court is satisfied that the Government's theory of the extortion case cannot be

presented in the absence of CW-1 's testimony about Hudson's epic drug dealing. The decades-

long relationship between Hudson and CW-1-a relationship forged in the illegal narcotics

distribution trade-is inextricably intertwined with Hudson's involvement in the loansharking-

extortion schemes.     CW-1 ' s expected testimony shows why Hudson trusted CW-1 with

information about his criminal activities, exposed CW-1 to the tens of thousands of dollars in cash

that Hudson made dealing drugs, and possessed firearms in CW-1 's presence. Moreover, it was

within the same time period that CW-1 worked for Hudson 's drug business that Hudson involved

CW-1 in his loansharking and extortion of Victim-I. Thus, the nature ofCW-1 's relationship with

Hudson explains to the jury why Hudson would trust CW-1 to participate in Hudson's extortion



                                                11
          Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 12 of 14




scheme.

          CW-1 will also corroborate Victim-2's account that Hudson regularly carried a gun,

 which was a factor in making Victim-2 believe that Hudson would harm Victim-2 if Victim-2

 fai led to pay Hudson.

          As for Victim-2's observations of Hudson' s drug dealing and gun toting, that testimony

 is admissible as direct evidence of Victim-2's belief (his state of mind at the time of the alleged

 extortion) that Hudson would follow through on his threats of violence. In extortion cases

 brought under the Hobbs Act, I 8 U .S.C. § 195 1, the Government is required to prove "that

 property was taken from the victim "by the wrongful use of actual or threatened force, violence,

 or fear." 18 U.S.C. § 195 1(b)(2) (defining " extortion") (emphasis added). Hence, to satisfy its

 burden of proof, the Government is permitted to present evidence about the extortion victim' s

 state of mind. See Leonard B. Sand et al., Modem Federal Jury Instructions, Comment to Instrs.

 50-6 and 50-1 3 ("The victim's state of mind is of paramount importance in assessing fear. It is

 we ll settled that a victim's testimony is admissible on this point.").

          The motion for severance is denied.

          Government Remaining Still Relevant In Limine Motions

 I.       EVIDENCE OF HUDSON' S CONVICTIONS FOR DRUG AND WEAPONS
          OFFENSES IS ADMISSIBLE PURSUANT TO RULE 404(b) IF HUDSON PUTS
          KNOWLEDGE OR INTENT AT ISSUE

          The Government asks that, if Hudson argues at trial that he has no knowledge of or

 involvement with drugs or weapons, it be allowed to introduce evidence, about his prior

 convictions for drug and weapons crimes, as proof of his "opportunity, intent, ... knowledge, ..

 . absence of mistake, or absence of accident" in committing the charged offenses, pursuant to

 Federal Rule of Evidence 404(b).

          The motion is granted.
                                                  12
       Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 13 of 14




II.     THE GOVERNMENT ASKS THAT IT BE PERMITTED TO CROSS-EXAMINE
        THE DEFENDANT REGARDING CERTAIN TOPICS SHOULD HE ELECT TO
        TESTIFY

        The Government asks that, in the event defendant testifies, the Government be allowed

to cross-examine defendant about (1) his drug dealing in East Harlem in the 1980s and 1990s,

and (2) his past convictions for firearms and controlled substances.

        The Government also asks that, if defendant portrays himself on the stand as a law-

abiding citizen, or someone who has never been involved with drugs, guns, or violence, that it

be permitted to cross-examine Hudson about his 1993 convictions for burglary and attempted

robbery, and his 20 IO conviction for sale of untaxed cigarettes, and that he was on parole during

part of the charged narcotics conspiracy.

        The motion is granted.

III.   EVIDENCE OF PRIOR STATEMENTS OF VICTIM-2 IS ADMISSIBLE IF HUDSON
       ASSERTS RECENT FABRICATION OR IMPROPER MOTIVE

       The Government asks that, if Hudson claims that Victim-2 ' s testimony has been recently

fabricated or that Victim-2 had a motive to lie, it be permitted to elicit testimony from Victim-2

(or from a police officer) about a complaint Victim-2 made to the          ew York City Police

Department (" YPD'') on or about April 25, 2019, concerning threats of harm Hudson had

made to Victim-2.

       According to the Government, Victim-2 told detectives from the         YPD that Victim-2

had entered into a business arrangement with Hudson to borrow $65,000, which Victim-2 agreed

to repay with interest. Victim-2 stated that after Victim-2 had repaid Hudson in full , Hudson

began calling Victim-2 "nonstop" and "threatening to harm" Victim-2 in an attempt to get more

money from Victim-2. Certain of those threats included Hudson stating to Victim-2 that " I will

shoot you twice in the head." Victim-2 told the detectives that Victim-2 was "extremely fearful"


                                               13
                 Case 1:19-cr-00496-CM Document 119 Filed 03/04/21 Page 14 of 14




    of Hudson "due to his violent criminal past" and that Hudson had threatened Victim-2 in the

    past with a firearm. Victim-2 also told the detectives that he did not want Hudson arrested or

    prosecuted, but wanted to make sure the incident was documented.

                 The motion is granted. Should defendant claim, as the Government suggests, that

    Victim-2 has recently fabricated that Hudson extorted Victim-2 in order to evade repaying a

    business debt that Victim-2 owed the defendant, the Government will be permitted to introduce

    Victim-2 's prior consistent statement. See Tome v. United States, 513 U.S. 150, 159 (1995)

    (holding that the Rule 80 l (d)( l )(B)(i)(ii) "permits the introduction of a declarant's consistent

    out-of-court statements to rebut a charge ofrecent fabrication or improper influence or motive"

    where "those statements were made before the charged recent fabrication or improper influence

    or motive").

                 This constitutes the decision and order of the Court.

                 As the parties requested, the Court has requested a trial date for the fourth quarter of
                                                            "I
             3
    202 1.                                              /


Dated: March 4, 2021




BY ECF TO ALL COUNSEL




3     To ensure the safety of all persons entering the SDNY courthouses during the COVID-19 pandemic, the Court
      has established best practices for limiting the transmission of COVID-19, including, among other measures,
      mandatory double masking and enforced social distancing. Select courtrooms have been reconfigured to allow
      for social distancing during jury trials. Because there are a limited number of courtrooms that have been
      reconfigured to accommodate jury trials, and because only one jury can be selected each day consistent with
      health and safety regulations applicable during the pandemic, the Board of Judges has established a procedure for
      deciding the order in which trial-ready cases will be heard and in what courtrooms those trials will be held. Since
      defendant has been released on bai l conditions and currently at liberty in the community, and therefore falls near
      the bottom of the priority list for criminal trials, the Court believes it prudent to request a date in the fall, when it
      is more likely this case will be given a date certain for trial.

                                                                 14
